Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, 19, 20, drawn to “constructing a three-dimensional electronic library [also termed a dictionary] of simulated decays of the diffusion-weighted .sup.1H.sub.2O signal in b− space”, classified in G16H 50/50.
II. Claims 18, 21, drawn to “preparing a parametric tissue map for tissue in a subject”, classified in G16H 50/50.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Although the two groups are initially classified in G16H 50/50, the method steps correspond to distinct inventions and belong to additional cpc class/subclasses. Here group I inventions describe constructing a three-dimensional electronic library [also termed a dictionary] of simulated decays of the diffusion-weighted .sup.1H.sub.2O signal in b− space comprising: constructing, with one or more computing devices, one or more models of water molecules in an ensemble of close-packed cells within a magnetic field, the cells modeled as having a mean radius (R), a rate constant for equilibrium cellular water efflux (k.sub.io), and an intracellular volume fraction (v.sub.i); simulating, with one or more computing devices, a set of random walks of the water molecules in the ensemble of close-packed cells, wherein the simulation comprises: applying, with one or more computing devices, a first magnetic field gradient prior to initiation of the random walks, the first magnetic field gradient sequence encoding positional information in a .sup.1H.sub.2O spin precessional phase; initiating, with one or more computing devices, the random walks of the water molecules for a period of time in the ensemble of close-packed cells; applying, with one or more computing devices, a second magnetic field gradient, the second magnetic field gradient sequence being the reverse of the first magnetic field gradient sequence; and determining, with one or more computing devices, the decay of the diffusion-weighted .sup.1H.sub.2O signal; and storing, with one or more computing devices, results of the simulations, thereby construction the three-dimensional electronic library of simulated decays of the diffusion-weighted .sup.1H.sub.2O signal in b−space. These features are not required by Group II. In addition they relate to further search and consideration in eg., G06F Electric digital data processing, specially in subclasses 30/20, 23, 25, 27 etc., and G01R for processing diffusion image
In contrast group I inventions describe a completely different inventions as A method and A computer readable media  for preparing a parametric tissue map for tissue in a subject  comprising instructions for: receiving D-w MRI acquisition data; determining the b-space decay of one or more voxels in the D-w MRI acquisition data; and selecting a simulated decay of the diffusion-weighted .sup.1H.sub.2O signal in b− space from an electronic library of simulated decays of the diffusion-weighted .sup.1H.sub.2O signal in b− space library of that matches the b-space decay of the one or more voxels in the D-w MRI acquisition data, thereby preparing a parametric tissue map of the D-w MRI acquisition data. These features are not required by Group I.They relate to further search and consideration diagnosis/identification a patient specific data/MRI eg., in in  A 61 B 5/055, G 06 T 7/0014, A 61 B 5/055 etc

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
                                                              
Examiner-Initiated Interview Summary
In an attempt to expedite prosecution, on May 27, 2022, The Examiner discussed the above restriction requirement with Mr Prewitt and requested claim election. The Applicant didn't agree.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/Primary Examiner, Art Unit 2619